 195320 NLRB No. 26OMNITEST INSPECTION SERVICES1The judge's dismissal of personal liability allegations concerningRespondent Daniel McCool, for ``lack of prosecution,'' was, in this
case, a matter within the judge's discretion. On evaluation of the rel-
evant circumstances, we find that the judge did not abuse his discre-
tion. See, e.g., Canova Moving & Storage Co. v. NLRB, 708 F.2d1498 fn. 4 (9th Cir. 1983), enfg. 261 NLRB 639 (1982). For exam-
ple, it is noteworthy that 2 years after the Board remanded this case
at the General Counsel's request, the General Counsel still has no
evidence to offer concerning the personal liability of McCool. Ac-
cordingly, in disagreement with our colleague, we find that it was
entirely appropriate for the judge to conclude that further action in
this case is not warranted.Contrary to her colleagues, Member Browning would not adoptthe judge's dismissal of the personal liability allegations, but rather
would grant the General Counsel's request that this case be re-
manded to the Regional Director with specific instructions that a
hearing be held within 30 days from the date of the remand for the
purpose of receiving evidence on the personal liability of Daniel
McCool. Member Browning notes that the General Counsel has stat-
ed that he is ready to proceed to a hearing on this issue, and that
no party to this case is claiming to have been prejudiced by the
delay in scheduling a hearing, and I can perceive no basis for any
claim that Respondent Daniel McCool or any other party has been
prejudiced. In Member Browning's view, the interests of the parties
who have been harmed by the Respondent's unlawful conduct will
be served best by permitting the General Counsel to complete his
investigation and present his evidence at a hearing before the judge.Omnitest Inspection Services, Inc. and DanielMcCool and Patrick BarrettOmnitest Inspection Services, Inc.; Amspec Tech-nical Services, a Partnership; Amspec Tech-
nical Services, Inc. and Daniel McCool andLocal 2B, International Union of Operating
Engineers, AFL±CIO and United Association of
Journeymen and Apprentices of the Plumbing
and Pipefitting Industry of the United States
and Canada, AFL±CIO. Cases 22±CA±14369and 22±CA±14673December 19, 1995SECOND SUPPLEMENTAL DECISION ANDORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEOn September 19, 1995, Administrative Law JudgeSteven Davis issued the attached second supplemental
decision. The General Counsel filed a letter stating ex-
ceptions to the judge's second supplemental decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the second supplementaldecision and the record in light of the General Coun-
sel's exceptions and has decided to affirm the judge's
rulings, findings, and conclusions1and to adopt therecommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the allegations of the compliance
specification that Respondent Daniel McCool is per-
sonally liable for the backpay due are dismissed.Marta Figueroa, Esq., for the General Counsel.Fred R. Kimmel, Esq. (Fred R. Kimmel & Associates), ofChicago, Illinois, for the Respondent.Walter Russell, Business Agent, for Local 2B.SECOND SUPPLEMENTAL DECISION ANDRECOMMENDED ORDERSTEVENDAVIS, Administrative Law Judge. On February14, 1994, the Board issued its Supplemental Decision and
Order in 313 NLRB 648, remanding the matter to the Re-
gional Director for Region 22 for the holding of a hearing
before me, so that the General Counsel would have an op-
portunity to present evidence on the issue of the personal li-
ability of Daniel McCool (Respondent).Shortly after the Supplemental Decision and Order issued,I spoke with counsel for the General Counsel who told me
that he had spoken to McCool, and was informed that
McCool no longer had legal representation, and that McCool
was scheduled to begin a period of incarceration in Illinois.By letter to the Regional Director dated October 26, 1994,I set forth the above facts, and inquired as to the status of
the matter. In about November 1994, I was informed by the
Regional Director's office that the case had been assigned to
another Board agent.Not having received any communication from the Re-gional Office thereafter concerning this matter, nor any noti-
fication of any efforts to arrange a remanded hearing, or that
the General Counsel had any evidence to present at a re-
manded hearing on May 2, 1995, I issued an Order to Show
Cause, directing all parties to show cause, if there be any,
by June 5, 1995, why I should not issue a supplemental deci-
sion and recommended Order, affirming that part of the Sup-
plemental Decision and Order issued on June 23, 1993,
which dismissed the allegations that McCool was personally
liable for the backpay due.On June 2, 1995, I received a response to the Order toShow Cause by a new counsel for the General Counsel. She
stated:It is urged that a supplemental decision and rec-ommended Order not issue as the issue of McCool's
personal liability is being actively investigated. Thus,
the Regional Office agents have discovered fresh leads
pointing to an alter ego connected directly with
McCool. It is anticipated that the investigation will con-
clude and we will be able to request a new hearing date
within 90 days.Nineteen months have elapsed since the issuance of theBoard's Order remanding this matter for a hearing. In all that
time, I have received no indication that the General Counsel
possessed any evidence concerning the single issue she
sought to litigate, or was prepared to proceed to the re-
quested hearing. 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.The only times any communication was received from theGeneral Counsel was when I prompted the Regional Office,
first by letter in October 1994 and then by Order to Show
Cause in May 1995.No communication has been received, following the expi-ration of the General Counsel's requested 90-day extension
of the Order to Show Cause, stating the status of the ``ac-
tive'' investigation, or in explanation of the failure to set ahearing date.In addition to the 90-day extension to the Order to ShowCause, the General Counsel had sufficient time, from Feb-
ruary 1994 to May 1995, to conduct an investigation into this
matter. I believe that granting any further extension of time
would be an abuse of process, and that the matter should be
dismissed for lack of prosecution.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended1ORDERIt is ordered that that part of the Supplemental Decisionand Order of June 23, 1993, dismissing those allegations of
the compliance specification that Daniel McCool is person-
ally liable for the backpay due is affirmed.